Filed 7/3/13 Visalia Smart Growth Coalition v. City of Visalia CA5




                   NOT TO BE PUBLISHED IN THE OFFICIAL REPORT

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT

VISALIA SMART GROWTH COALITION,
                                                                                            F065525
         Plaintiff and Appellant,
                                                                             (Super. Ct. No. VCU243353)
                   v.

CITY OF VISALIA,
                                                                                         OPINION
         Defendant and Respondent;

WAL-MART STORES, INC.,

         Real Party in Interest and Respondent.



         APPEAL from a judgment of the Superior Court of Tulare County. Lloyd L.
Hicks, Judge.
         M. R. Wolfe & Associates, Mark R. Wolfe for Plaintiff and Appellant.
         Dooley, Herr, Peltzer & Richardson, Leonard C. Herr and Ron Statler for
Defendant Respondent.
         Gresham, Savage, Nolan & Tilden, Jennifer M. Guenther and Tracy M. Owens for
Real Party in Interest and Respondent.
                                                        -ooOoo-
       This case concerns the City of Visalia’s approval of a conditional use permit for
the expansion of an existing retail store into a 24-hour supercenter. An unincorporated
association called Visalia Smart Growth Coalition (Coalition) petitioned the superior
court for an order setting aside the city’s approval, alleging violation of the California
Environmental Quality Act (Pub. Resources Code, § 21000 et seq.)1 (CEQA). The
superior court granted and denied the petition in part.
       The Coalition appeals the portion of the court’s decision denying part of the
petition. It contends that the lead agency, the City of Visalia (city), violated the
procedural requirements of CEQA by failing to disclose required information in the EIR
in response to public comments. In particular, the Coalition argues that the city failed to
provide information and calculations supporting the EIR’s determination that a 14-foot
masonry wall would mitigate noise impacts for residents living near the store’s proposed
loading docks.
       We disagree and affirm the judgment.
                     FACTUAL AND PROCEDURAL HISTORIES
       Proposed expansion project
       Real party in interest Wal-Mart Stores, Inc. (Walmart), has proposed expanding
and remodeling an existing Walmart store located on East Noble Avenue in east-central
Visalia. The expansion project extends to the east of the existing store, adding 3.8 acres
of adjacent land to the Walmart site. The project adds 54,076 square feet of floor area to
the existing 133,206-square-foot store, primarily to accommodate a new grocery sales
department. The current store hours are 8:00 a.m. to 10:00 p.m., and the operating hours
after the expansion will be 24 hours per day, seven days per week.
       The project site is zoned “Planned Shopping/Office Commercial,” which requires
a conditional use permit for general merchandise stores larger than 40,000 square feet.


       1Subsequent  statutory references are to the Public Resources Code unless
indicated otherwise.


                                              2.
The existing Walmart was constructed pursuant to an approved conditional use permit,
which is still in effect. The land surrounding the project site is a mix of commercial,
office, residential, church, and public facility uses. The lands to the east and south of the
project site are largely in residential use. Single-family residences are located about 25 to
45 feet south of the southern Walmart property line. There is a wall approximately five
to six feet tall between these homes and the Walmart site. Multi-family residences are
located approximately 10 feet east of the eastern project boundary, and a five-to-six-foot-
tall wall also separates these residences from the project site. The Walmart loading docks
are currently located at the southeast corner of the store, approximately 100 feet from the
nearest homes to the south and 400 feet from the nearest homes to the east. There are
two truck loading bays and one trash compactor. A 14-foot masonry block wall runs
from the existing loading dock area eastward about 250 feet.
       The project will add four truck loading bays, for a total of six loading docks,
which will be located at the rear southeast corner of the expanded building. The new
loading docks will be about 120 feet east of the current docks. The existing trash
compactor will be relocated to the east with the loading docks, and a second trash
compactor will be added on the east wall of the expanded building, north of the relocated
loading docks.
       Currently, the store receives up to eight semi-trailer deliveries and up to seven
smaller vendor truck deliveries per day. With the expansion, the Walmart will receive up
to 11 semi-trailer deliveries, of which about two will be refrigerated trucks, and up to 12
smaller truck deliveries per day. Deliveries by semi-trailer could occur any time of day
or night.
       Noise analysis
       The city hired an environmental consulting firm to prepare a draft EIR (DEIR) on
the expansion project. The DEIR included an analysis of potential noise impacts. An
acoustics and air quality engineering firm conducted a noise assessment, and the DEIR’s
discussion on noise impacts was based on the firm’s assessment.

                                              3.
       As a preliminary matter, the DEIR explained some relevant terms and units of
measure used in the noise analysis. Sound levels are usually measured in decibels (dB),
and noise measurements that take into account human hearing are called A-weighted and
are expressed as dBA. Different measures of noise levels are used to account for the
changes in noise levels that occur over time. The maximum instantaneous noise level
measured is expressed as Lmax. The average A-weighted noise level during a specific
period of time (commonly one hour) is Leq. The “Day/Night Average Sound Level”
(italics omitted) takes into account increased sensitivity to noise during the night by
adding a 10 dB penalty to nighttime (10:00 p.m. to 7:00 a.m.) noise levels and is
expressed as Ldn.
       A noise monitoring survey was conducted for a 24-hour period in June 2009 to
measure the existing noise environment at residential receivers near the proposed loading
docks. Daytime hourly average noise levels ranged from 45 to 57 dBA Leq, nighttime
hourly average noise levels ranged from 42 to 50 dBA Leq, and the day/night average was
calculated to be 55 dBA Ldn.
       In analyzing the noise impacts, the DEIR assumed that an increase in the Ldn of 3
dBA would be considered a significant impact when the projected noise levels would
exceed those considered satisfactory for the affected land use. In addition, an increase in
the Ldn of 5 dBA would be considered significant when the projected noise levels would
remain below those considered satisfactory for the affected land use.2 The DEIR
assumed the project would comply with the city’s noise ordinance, Visalia Municipal
Code section 8.36.040, which sets categorical noise level standards. The ordinance
makes it unlawful to create any instantaneous noise that exceeds 70 dBA Lmax during the
day or 65 dBA Lmax during the evening and nighttime. It is also unlawful to create a

       2Itappears that “satisfactory” noise levels for residential land use as used in the
DEIR means noise levels not exceeding 65 dBA Ldn. This would comply with Policy 1.2
of the noise element of the city’s general plan, which is described on page 201 of the
DEIR.


                                             4.
noise that exceeds 50 dBA for a cumulative period of 30 minutes in any one-hour period
during the day or 45 dBA during the evening and nighttime.3
       The DEIR reported that the predominant operational noise sources associated with
the project will be additional parking lot activity, increased truck deliveries made at the
rear of the store, the additional trash compactor, additional roof-top mechanical
equipment, and additional loading dock activities. The highest noise levels at adjacent
homes typically will be generated by trucks circulating along the southern and eastern
sides of the store and by loading activities at the southeast corner of the building. The
DEIR reported that heavy truck deliveries and commercial trash collection generate
maximum instantaneous noise levels of 70 to 75 dBA Lmax at a distance of 50 feet.
Maximum instantaneous noise levels generated by heavy trucks circulating along the
south property line are expected to reach 72 to 77 dBA Lmax at the property lines of the
nearest residences when trucks are at a distance of 40 feet.
       The project plan will add a new 14-foot noise barrier to the south of the loading
docks that will provide acoustical shielding for the six single-family residences nearest
the proposed loading area. According to the DEIR, “[m]aximum noise levels in the rear
yards of the nearest residences behind the proposed 14-foot masonry wall along the
southern site boundary … are calculated to range from 56 to 61 dBA Lmax.” This would
be below the city ordinance’s maximum instantaneous noise levels for day and nighttime.
Later in the noise analysis (in a discussion of noise generated by refrigeration trucks
running while parked at the loading docks), the DEIR stated, “The proposed 14-foot
noise barrier would provide 16 dBA of attenuation from this noise source at a receiver
positioned 5 feet above the ground.”


       3The  ordinance has five categorical standards. The maximum noise level for 30
minutes in a one-hour period is designated category 1. The maximum noise level for
instantaneous noise (Lmax) is category 5. Categories 2 through 4 are the maximum noise
levels for cumulative periods of 15 minutes, five minutes, and one minute per hour,
respectively.


                                             5.
       The initial project plan also included the construction of an eight-foot wall to the
east. With the eight-foot barrier, truck circulation would generate maximum
instantaneous noise levels ranging from 65 to 70 dBA Lmax at the nearest residences along
the easternmost property boundary. The DEIR determined that the project’s operational
noise impacts would be significant since the noise generated would exceed the nighttime
noise level limit of 65 dBA Lmax. The DEIR suggested increasing the height of the wall
planned along the eastern boundary to 15 feet, which would reduce noise to within the
nighttime noise level limit. This suggestion was adopted by Walmart and incorporated
into the project plans.
       Public comments, final EIR, and approval of the project
       The DEIR was circulated for public review and comment. The public comment
period began on October 14, 2010 and ended November 29, 2010. In a letter dated
November 29, 2010, the Coalition commented on many aspects of the DEIR, including
its discussion of the project’s noise impacts. Among other things, the Coalition
questioned the DEIR’s conclusion that the planned 14-foot wall would be an adequate
noise barrier. It cited the Federal Highway Administration’s (FHWA) “Highway Traffic
Noise Analysis and Abatement Policy and Guidance” (June 1995) and wrote that the
FHWA has concluded that it is very difficult to attain attenuation over 15 dBA through
sound barriers. “In view of this,” the Coalition wrote, “please explain on what basis the
DEIR or Noise Assessment determined that a 14 foot wall would result in attenuation of
16 dBA .…” It specifically requested “any calculations used to determine the attenuation
provided by the sound wall for each instance in which attenuation from the sound wall
was assumed to reduce noise to receivers” and identification and documentation of “any
assumptions regarding the efficacy of barriers.”
       The city released the final EIR (FEIR) in April 2011. It addressed the Coalition’s
comments regarding the 14-foot wall as follows:

       “Sound Wall: The reference made to FHWA’s discussion regarding noise
       barrier limitations is misleading. FHWA presents this information based on
       its experience with highway noise and highway noise barriers. Highways
                                             6.
       are characterized as line sources whereas noise sources associated with
       delivery trucks, loading and unloading activities, mechanical equipment,
       etc. are treated as point sources. The maximum practical reduction
       provided by a noise barrier for a point source is 24 dBA.

       “The methodology used to predict noise levels followed standard barrier
       theory and assumed spherical propagation losses with no excess
       attenuation. Noise source locations were based on the geometrical
       information contained in the project plans, as discussed in detail on
       page 212 of the DEIR, and were calculated at either the residential property
       plane or at a position 15 feet inside the residential property plane
       (approximating the center of the rear yard) to calculate the barrier insertion
       loss.”
       On April 25, 2011, the city planning commission held a public hearing on the
project. The Coalition submitted a letter to the commission, dated April 25, 2011,
criticizing the FEIR’s response to its previous comments. With respect to the 14-foot
wall as a noise barrier, the Coalition wrote:

               “In our comments on the Draft EIR, we questioned the assumption
       that the proposed 14 foot sound wall would attain 16 dB of noise
       attenuation, citing an FHWA publication that indicated it is ‘very difficult’
       for sound walls to [attenuate] noise by more than 15 dB. We asked for
       calculations of assumed attenuation and documentation of any assumptions
       regarding the efficacy of barriers. In response, the Final EIR asserts,
       without documented authority (other than an oblique reference to ‘standard
       barrier theory’), or calculations that the FHWA publication applies to line
       sources and that a 24 db attenuation is possible for point sources like the
       Project. The Final EIR does not provide calculations or document its
       assumed barrier efficacy, other than to say it was based on data in the
       Project plans. This is simply unresponsive to our request in comments on
       the Draft EIR that the City ‘document any assumptions regarding the
       efficacy of barriers.’”
       During the public hearing, many speakers offered their opinions on the expansion
project. For example, a resident who lived south of the Walmart store opposed the
project. She told the planning commission that her home was five feet away from the
current 14-foot wall and, during a previous remodeling project, she heard “a lot of forklift
noises, hydraulic noises, [and] delivery trucks.” She believed the new project would be
extremely disruptive to the neighbors.

                                                7.
       A consultant from the acoustics firm that conducted the noise analysis also spoke
at the hearing. He explained that a sound wall “doesn’t mean that you’re not going to
hear activities at some point in time.” He continued, “All of our conservative
calculations were made with the new sound walls in place, the existing sound walls, and
were found to meet the City’s municipal code limits both day and night. So hopefully
that answers that.” The consultant also addressed the Coalition’s letter as follows:

       “[W]ith regard to the [Coalition] letter, there’s a statement that the—a noise
       barrier 14 feet high could not achieve a 16-decibel reduction or that would
       be very difficult. There’s a little bit of confusion here because this is
       referencing an F.H.W.A. statement, Federal Highways Administration,
       which deals with freeways, line sources, these are much more difficult to
       mitigate than point sources. And the practical limit for reducing noise from
       a point source, such as a maximum noise level from a door slam or a truck
       or pallet jacks, is 24. So we’re well within the range of feasible noise
       reduction.”
       After the close of the public hearing, the commission voted to certify the FEIR and
approve Walmart’s conditional use permit application, subject to certain conditions. One
of the conditions required a follow-up study of noise impacts after the expansion project
was in operation. It provided:

       “Within one year of commencement of operations of the expanded store
       area or new loading docks, the applicant shall bear the costs of one
       acoustical [analysis] conducted by the noise consultant the City retained to
       prepare the EIR’s noise study and EIR analysis. The study shall be
       undertaken at the City’s sole discretion and timing. The purpose of the
       [analysis] shall be to establish the project’s compliance with Community
       Noise Standards for sensitive receptors adjacent to the project site.”
The vote was three in favor and two against.
       Appeal to city council, response from consultants, and denial of appeal
       In a letter dated May 4, 2011, the Coalition appealed the planning commission’s
actions of certifying the EIR and approving the project to the city council. The
environmental consultants who prepared the EIR wrote a rebuttal memorandum to
comment letters the city received on April 25, 2011, including the Coalition’s letter. This
rebuttal memorandum was dated May 11, 2011. As part of the rebuttal, the acoustics

                                             8.
firm that conducted the noise analysis prepared a response to the comments regarding the
14-foot wall as follows:

      “The reference made to FHWA’s discussion regarding noise barrier
      limitations misleads the reader, causes confusion, and is not applicable to
      noise barrier attenuation from sources such as delivery trucks, loading and
      unloading activities, mechanical equipment, etc. Industry-accepted
      methods [citing Harris, Cyril M., Handbook of Acoustical Measurements
      and Noise Control, Third Edition (1998) (Harris’s Handbook)] were used to
      calculate noise levels assuming distance from the noise source and the
      attenuation provided by noise barriers. Noise attenuation with distance
      from a point source follows the ‘inverse square law’ of sound propagation,
      where sound pressure levels decrease at a rate of 6 dB per doubling of
      distance from the source. The attenuation provided by a ‘thin’ noise
      barrier, such as a masonry wall, results from a single-diffraction of sound,
      and is calculated by determining the difference in distance that the sound
      travels assuming a noise barrier is in place (diffracted path) as compared to
      the direct path assuming no noise barrier is in place (line-of-sight path).
      The barrier provides a noise reduction for receivers located within its
      ‘shadow zone,’ and for … each calculation, receivers were assumed to be
      located 15 feet from the noise barrier, and clearly within the ‘shadow zone’
      of a 14-foot noise barrier. As discussed previously, the maximum practical
      reduction provided by a thin noise barrier is 24 dBA, and the predicted
      noise reduction is well within the feasible range of noise reduction that
      could be provided by a 14-foot noise barrier.” (Fn. omitted.)
      The Coalition then hired Derek Watry, a principal at another acoustical consulting
firm, to review the DEIR, FEIR, and the city’s rebuttal memorandum. In a letter dated
May 14, 2011, Watry wrote that the sound attenuation attributed to the 14-foot wall was
“overly optimistic” at least in part because the equation provided by Harris’s Handbook
did not account for real-world physical conditions. Watry explained:

      “Unlike the idealized situation represented in [Harris’s Handbook], the
      Walmart wall is not in the middle of an open field. Rather, the Walmart
      store itself is only 40 [feet] away and is itself roughly 25 [feet] high. The
      acoustically hard space formed by the building, the pavement, and the wall
      will be a reverberant space in which sound energy will build up, effectively
      amplifying the level and raising the height of the noise source.
      Additionally, sound will reflect off the part of the building that is higher
      than the top of the sound wall, creating a secondary, pseudo-source.
      Finally, the truck itself presents a large, flat, hard surface from which sound
      will both radiate and reflect. Treating this situation as a point source

                                            9.
       (which, for practical purposes, means the dimensions of the object are
       much smaller than the other distances involved) in an open field is overly
       simplistic.…

       “Acoustical modeling of this situation would take more time than available.
       Had calculations been provided, we could have reviewed those, but they
       have not been. Given the reference to [Harris’s Handbook] text, the
       explicit statement that the barrier attenuation ‘results from a single
       diffraction of sound,’ and the 16 dB efficacy which is higher than the
       FHWA and INCE [International Institute of Noise Control Engineering]
       studies indicate likely, it would seem very unlikely that the noise analysis
       for the Walmart DEIR accounts for the degradation due to the real world
       conditions.”
Watry also noted that the DEIR was inconsistent in describing the southern walls—the
DEIR at different places referred to 17-foot and 15-foot walls, as well as the planned
extension of the 14-foot wall.
       A public hearing on the Coalition’s appeal was held on May 16, 2011. In support
of the appeal, the Coalition submitted a letter to the mayor and city council dated
May 16, 2011, with attached documents, including the Watry letter.
       In addition, neighbors of the Walmart store spoke at the hearing. For example,
one resident told the city council that 24-hour operation would “create quite a disruptive
atmosphere to our lives.” He specifically mentioned noise pollution, which was already
an issue with the current operation of the store. Another speaker read a letter signed by
homeowners who were unable to attend the hearing. She read, “For years we have
endured loud noises from revving truck engines, beeping forklifts, delivery vehicles, and
the use of storage facilities at the store. The sounds occur at all hours of the night and
early morning. Some of us have complained repeatedly to the city, to no avail. The
noise disturbs our sleep and causes substantial stress.” She expressed concern that
mitigation efforts would fail, “just as the existing sound wall, which is supposed to shield
our homes from Wal-mart noise, clearly does not work at all.”
       After hearing testimony from the public, the city council closed the hearing, and
city staff requested a continuance to allow the city’s environmental consultants to review


                                             10.
and respond to the Coalition’s most recent letter, which was submitted on the day of the
hearing.
       The city’s environmental consultants prepared a response to the Coalition’s
May 16, 2011, letter. Regarding the comments about reflected and amplified noise, the
consultants wrote:

       “The commenter and his retained noise consultants indicate that the
       soundwalls would be less effective than the DEIR concluded due to
       ‘refraction’ from ‘radiated reflective noise.’ This possibility was in fact
       taken into account during preparation of the noise analysis.… The
       orientation of the building with respect to the location of [a] truck when it is
       nearest the most-affected neighbors would not allow for a direct reflection
       of noise back toward the residences. [¶] Possible minor reflections off of
       the expanded Walmart building were accounted for in the calculations of
       noise levels at offsite receiver locations and were determined to be
       negligible at a distance of 200 feet (i.e. the distance between [a] large truck
       and the Walmart Building when the truck would be closest to the receiver
       [at the location tested]), given the building’s orientation.”
       In response to the Coalition’s reference to FHWA standards, the consultants
reiterated their position that there is a difference between a line source, such as a freeway,
and a point source, such as a retail store site. They explained that a line source is
“‘[m]ultiple point sources moving in one direction, e.g., a continuous stream of roadway
traffic, radiating sound cylindrically [along a line].’” Sound levels from a line source
decrease at a rate of 3 dB per doubling of distance. Sound levels measured from a point
source, on the other hand, decrease at a rate of 6 dB per doubling of distance. Delivery
trucks and unloading activities are considered point sources because they generate
individual and intermittent noises from a single source, not continuous noise distributed
along a line.
       The consultants also briefly discussed what they meant by “standard barrier
theory.” Under standard barrier theory, the noise reduction that can be achieved by a
sound wall is based on the difference between the distance the sound travels to a receiver
with the barrier in place and the distance the sound travels to the receiver in a direct path
with no barrier in place (known as the “line-of-sight path”). A table was included

                                             11.
showing the expected range of reduction in sound level by path-length difference. It was
explained that the line-of-sight path from the nearest noise source to the nearest
residential receiver is 45 feet. The diffracted path length from the nearest noise source
over the planned 14-foot wall to the nearest receiver is 48.5 feet. The calculated
reduction in sound level based on the path difference is 15 dBA. The response included
attached calculations from the acoustics firm that prepared the noise analysis. These
appear to be handwritten calculations on lined note paper.
       On June 20, 2011, the city council voted to deny the Coalition’s appeal. The city
council upheld the approval of the conditional use permit for the expansion project
subject to various added conditions, including the prohibition of loading dock deliveries
and bailing and pallet operations between the hours of 10:00 p.m. and 6:00 a.m.
       Writ petition
       The Coalition filed a petition for writ of mandate on July 19, 2011, challenging
various aspects of the EIR. The Coalition prevailed on an issue unrelated to the noise
analysis, and the trial court ordered the city to set aside certification of the EIR. The
court, however, rejected the Coalition’s arguments regarding the noise analysis. The
court reasoned:

              “Petitioners’ comments included a demand that they be provided the
       actual calculations of the experts. The response to this demand was to
       advise that it was ‘standard barrier theory.’ [¶] Petitioners claim they need
       the calculations to ‘check the math.’ The calculations were ultimately
       provided after the comment period expired.

              “The goal of CEQA is to provide information that is ‘meaningful
       and useful to decision makers and the public’ … and not just to generate
       paper .… [¶] The actual calculations were utterly meaningless to a non-
       expert, and not necessary for an expert, who could use ‘standard barrier
       theory’ to ‘check the math.’ [¶] There was no error by City in the response
       to comments relating to barrier noise attenuation.”
       The Coalition filed a notice of appeal on July 27, 2011.




                                             12.
                                       DISCUSSION
       “The EIR has often been called the heart of CEQA. [Citation.] It is an
informational document whose purpose is to inform the public and decision makers of the
environmental consequences of agency decisions before they are made. [Citation.]”
(Woodward Park Homeowners Assn., Inc. v. City of Fresno (2007) 150 Cal.App.4th 683,
706.) “An adequate EIR must be ‘prepared with a sufficient degree of analysis to provide
[decision makers] with information which enables them to make a decision which
intelligently takes account of environmental consequences.’ [Citation.] It ‘must include
detail sufficient to enable those who did not participate in its preparation to understand
and to consider meaningfully the issues raised by the proposed project.’” (Dry Creek
Citizens Coalition v. County of Tulare (1999) 70 Cal.App.4th 20, 26.) “CEQA requires
an EIR to reflect a good faith effort at full disclosure[, but] it does not mandate
perfection, nor does it require an analysis to be exhaustive.” (Ibid.)
       “A public agency’s decision to certify the EIR is presumed correct, and the
challenger has the burden of proving the EIR is legally inadequate.” (Santa Monica
Baykeeper v. City of Malibu (2011) 193 Cal.App.4th 1538, 1546.) The Court of Appeal
reviews the trial court’s decision de novo, applying the same standards to the agency’s
action as the trial court applies. (Id. at pp. 1546-1548.)
       When a petitioner challenges an agency’s decision based on alleged
noncompliance with the provisions of CEQA, the reviewing court’s inquiry extends
“only to whether there was a prejudicial abuse of discretion.” (§ 21168.5.) “Abuse of
discretion is established if the agency has not proceeded in a manner required by law or if
the determination is not supported by substantial evidence. The court does not pass on
the correctness of an EIR’s environmental conclusions, but determines whether the EIR is
sufficient as an informational document. [Citations.]” (Dry Creek Citizens Coalition v.
County of Tulare, supra, 70 Cal.App.4th at p. 26.)
       “When the specific claim of legal error concerns an omission of required
information from the EIR, the plaintiff must demonstrate that (1) the EIR did not contain

                                             13.
information required by law and (2) the omission precluded informed decisionmaking by
the lead agency or informed participation by the public. [Citation.] These two elements
constitute an abuse of discretion and prejudice, respectively, and together form reversible
error.” (Madera Oversight Coalition, Inc. v. County of Madera (2011) 199 Cal.App.4th
48, 76-77.)
       In this appeal, the Coalition does not challenge the sufficiency of the evidence
supporting the city’s findings. It contends only that the city violated CEQA by failing to
disclose the factual basis for the EIR’s conclusions regarding the effectiveness of noise
mitigation.
       First, the Coalition asserts that the acoustics firm’s noise attenuation calculations
should have been included in the DEIR or in a technical appendix to the DEIR. The
noise analysis section of the DEIR informed readers of the potential increase in noise
from additional truck deliveries and other operational activities that would result from
expanding the store. The DEIR quantified the likely increase in deliveries (about three
additional semi-trailer deliveries and five additional smaller truck deliveries per day) and
described in weighted decibels the maximum instantaneous noise created by the
circulation of heavy trucks (72 to 77 dBA Lmax at the property lines of the nearest
residents). It described the proximity of nearby single-family and multi-family
residences to the proposed loading docks. It reported that a 14-foot wall would be built,
and an acoustics firm had calculated that the wall would reduce operational noise to
within the limits set by the city noise ordinance. This gave readers information on the
project’s potential noise impacts and the basis for the DEIR’s determination that
operational activities would not result in significant noise impact.
       While it may have been helpful to certain readers (those with technical knowledge
of acoustics) to have included the noise attenuation calculations in an appendix (see Cal.
Code Regs., tit. 14, § 15147), we decline to hold that the DEIR was inadequate under
CEQA merely because the noise attenuation calculations were not included. As we have
discussed, an EIR should provide sufficient information for decision makers to take

                                             14.
account of environmental consequences, but it need not be exhaustive. (San Francisco
Ecology Center v. City and County of San Francisco (1975) 48 Cal.App.3d 584, 594.)
The DEIR in this case provided sufficiently detailed analysis to alert the public to the
noise issue and to allow decision makers to intelligently take account of the noise that
would be generated by the expansion project.
       The Coalition cites Vineyard Area Citizens for Responsible Growth, Inc. v. City of
Rancho Cordova (2007) 40 Cal.4th 412, 442 (Vineyard Area Citizens), for the
proposition that, if an agency certifying an FEIR as complete has “relied on information
not actually incorporated or described and referenced in the FEIR,” the agency has failed
to proceed in the manner provided in CEQA. The facts of Vineyard Area Citizens,
however, are distinguishable from the present case. In Vineyard Area Citizens, our
Supreme Court concluded that the EIR for a large mixed-use development project lacked
substantial evidence of a sufficient long-term water supply for the project. (Vineyard
Area Citizens, supra, at p. 439.) The court observed factual inconsistencies and lack of
clarity in the discussion of (1) future demand for water in the area and (2) the amount of
new surface water potentially available to serve that growth. (Ibid.) The FEIR used
varying water supply figures in different parts of its discussion, and it relied on a prior
water agreement but used estimates that diverged from the prior agreement without
explanation. (Id. at pp. 423, 439-440.) The FEIR also noted that a full analysis would be
available in a water agency’s plan update that was not yet complete. (Id. at p. 440.) In
that context, the court held that the lead agency could not salvage an incoherent FEIR
based on information not incorporated in the FEIR.
       In this case, the DEIR did not rely on a future plan or project, and there were no
inconsistencies or obfuscations similar to those described in Vineyard Area Citizens. The
DEIR clearly relied on a noise analysis performed by an acoustics firm. Further, in
Vineyard Area Citizens, the court concluded that the lack of clarity in the EIR and its
reliance on a future plan demonstrated there was no substantial evidence to support the
the EIR’s determinations. Here, in contrast, there is no claim that the EIR lacked

                                             15.
substantial evidence. For these reasons, the Coalition’s reliance on Vineyard Area
Citizens is misplaced. The Coalition’s main contention is not that CEQA required the
inclusion of the noise attenuation calculations initially, but that the city failed to provide a
meaningful response to the Coalition’s comment made during the public review and
comment period.
       The Guidelines for Implementation of the California Environmental Quality Act
(Cal. Code Regs., tit. 14, § 15000 et seq., hereafter Guidelines) provide that a lead agency
must “evaluate comments on environmental issues received from persons who reviewed
the draft EIR” and prepare a written response. (Guidelines, § 15088, subd. (a).) “The
written response shall describe the disposition of significant environmental issues raised
(e.g., revisions to the proposed project to mitigate anticipated impacts or objections). In
particular, the major environmental issues raised when the lead agency’s position is at
variance with recommendations and objections raised in the comments must be addressed
in detail giving reasons why specific comments and suggestions were not accepted.
There must be good faith, reasoned analysis in response. Conclusory statements
unsupported by factual information will not suffice.” (Id., subd. (c).)
       In Twain Harte Homeowners Assn. v. County of Tuolumne (1982) 138 Cal.App.3d
664, 678-687 (Twain Harte Homeowners), we discussed the scope of a lead agency’s
discretion in responding to public comments. The case involved approval of a county
general plan; members of the public submitted comments on a variety of matters, and the
lawsuit claimed that the county’s responses, included in the final EIR, were inadequate.
We disagreed, explaining:

              “The determination of the sufficiency of County’s responses to
       comments upon the draft EIR turns upon the detail required in such
       responses.… The sufficiency of the EIR is to be viewed in light of what is
       reasonably feasible. Courts should look for adequacy and completeness in
       an EIR, not perfection. [Citation.] ‘While the decision makers must take
       account of environmental objections [citations], satisfactory answers to
       these objections may be provided by reference to the EIR itself [citation].’
       [Citation.] … [¶] In the instant case it does appear that the County
       responded fully and adequately to comments in numerous instances and

                                              16.
       that they addressed in great detail many of the issues raised by appellant.
       The responses as a whole evince good faith and a reasoned analysis, despite
       the fact that the responses are not exhaustive or thorough in some specific
       respects. They adequately serve the disclosure purpose which is central to
       the EIR process.” (Twain Harte Homeowners, supra, 138 Cal.App.3d at
       p. 686.)
       In this case, the Coalition referred to a noise policy from the FHWA that indicated
it was very difficult to attain 15 dBA of attenuation by a noise barrier and requested the
“basis” for the DEIR’s determination that a 14-foot wall would result in attenuation of 16
dBA and “any calculations used.” In response, the FEIR explained that the FHWA
policy related to line sources of noise, whereas the Walmart operational noises were
treated as point sources. For point sources, the maximum practical reduction provided by
a noise barrier is 24 dBA. The response did not include any calculations as requested by
the Coalition, but it did describe the basis for the determination that the 14-foot wall
would achieve a 16 dBA reduction of noise, stating: “The methodology used to predict
noise levels followed standard barrier theory and assumed spherical propagation losses
with no excess attenuation. Noise source locations were based on the geometrical
information contained in the project plans .…”
       This response adequately served the disclosure purpose which is central to the EIR
process. (Twain Harte Homeowners, supra, 138 Cal.App.3d at p. 686.) The Coalition
asserts that the FEIR’s failure to provide noise attenuation calculations in response to a
specific request for such calculations violated CEQA as a matter of law, but it is not the
rule that every information request must be answered in detail. “When responding to
comments, lead agencies need only respond to significant environmental issues and do
not need to provide all information requested by reviewers, as long as a good faith effort
at full disclosure is made in the EIR.” (Guidelines, § 15204, subd. (a).) “The level of
detail required in a response to a comment depends on factors such as the significance of
the issues raised .…” (City of Long Beach v. Los Angeles Unified School Dist. (2009)
176 Cal.App.4th 889, 901.) Here, the Coalition’s comment and information request did


                                             17.
not raise “major environmental issues” at variance with the EIR (Guidelines, § 15088,
subd. (c)) or significant new issues.
       The issue of increased operational noise from the expansion project had been
raised in the DEIR and discussed in detail. The Coalition’s comment simply questioned
the efficacy of the proposed sound wall, given the FHWA’s statement that it was difficult
to attain that level of attenuation with a noise barrier alone. In response, the FEIR
addressed the Coalition’s concern, explaining that the FHWA policy applied to a
different type of noise source and was not relevant to the noises generated by the
expansion project. This was responsive to the Coalition’s comment, and nothing in the
record suggests that it was not made in good faith.
       The Coalition relies on three cases to support its position that the FEIR’s response
to its request for noise attenuation calculations was deficient as a matter of law. We
conclude, however, that this case is not analogous to the cited cases.
       People v. County of Kern (1976) 62 Cal.App.3d 761, 767, concerned a proposal to
develop a subdivision on 275 acres that was zoned for light agricultural use. A 13-page
draft EIR, including an addendum, was circulated for comment. (Id. at p. 768.) During
the comment period, the county received comments from the Kern County Health
Department, the United States Forest Service, and the Kern County Public Works
Department indicating that the proposed high density development project would require
significant amounts of underground water and would adversely affect other water users in
the area. (Id. at p. 771.) Although the final EIR failed to respond to these comments, the
county certified the EIR. The Attorney General filed an action challenging the adequacy
of the EIR, and this court concluded that the EIR was fatally defective. (Id. at p. 769;
People v. County of Kern (1974) 39 Cal.App.3d 830, 842.)
       Subsequently, the county adopted a resolution in an attempt to comply with
CEQA. (People v. County of Kern, supra, 62 Cal.App.3d at p. 766.) In response to the
previous comments regarding water supply, the resolution provided, “All available data
indicates that underground water available from these three wells is fully adequate to

                                            18.
supply all projected water needs of the residents who would reside upon the property if
[the applicant] is allowed to develop the property [as proposed].” (Id. at p. 772.) We
concluded, however, that the county’s resolution failed to respond to the claimed
inadequacy of data to determine the effect of the development on the ground water
supply. (Id. at p. 771.) Despite the reference to “[a]ll available data,” the county had
failed to identify any data that it relied on to conclude that the water supply was adequate.
(Id. at p. 766.) In lieu of data, the county suggested it could cost as much as $100,000 to
$200,000 to conduct a water resources study of the area. We recognized that the cost did
“not absolve the [county] of its duty of making a response based on specified current data
or water studies of some kind which would indicate the true picture of the water supply
for the area.” (Id. at p. 773.) In sum, the resolution was “window dressing” and was not
a good faith response to adverse environmental criticisms. (Id. at p. 775.)
       In Cleary v. County of Stanislaus (1981) 118 Cal.App.3d 348, 352, a landowner
proposed amending a county general plan to change the zoning designation for his land
from exclusively agricultural to planned development. During the comment period for
the EIR for this proposal, the air resources board commented that the air quality analysis
was inadequate as there was no air quality analysis at all. The air resources board wrote
that the county would need to discuss estimated emissions generated by the project and
mitigation measures to reduce the impact of the project. (Id. at p. 357.) The county
responded: “‘The Air Resources Board seems very concerned with the effect of the
proposed project on air quality. This was not one of the concerns of the Environmental
Review Committee and as such was not discussed extensively. On a regional basis the
increase in traffic generated by the proposed use is insignificant. For this reason,
mitigation measures were not discussed.’” (Id. at p. 358.)
       This court concluded that the county’s cursory response to the air resources
board’s comments was inadequate. We observed, “‘“[W]here comments from
responsible experts or sister agencies disclose new or conflicting data or opinions that
cause concern that the agency may not have fully evaluated the project …, these

                                            19.
comments may not simply be ignored. There must be good faith, reasoned analysis in
response.”’” (Cleary v. County of Stanislaus, supra, 118 Cal.App.3d at p. 358, quoting
People v. County of Kern, supra, 62 Cal.App.3d at p. 771.)
      Santa Clarita Organization for Planning the Environment v. County of Los
Angeles (2003) 106 Cal.App.4th 715, 718 (SCOPE), involved a proposed mixed
residential and commercial development, including 2,545 housing units. The draft EIR
described the water supply for the project based in part on State Water Project (SWP)
entitlements. (Id. at pp. 718-719.) The SWP, however, had not been completed. (Id. at
p. 721.) During the public comment period, the county received a comment indicating
there was no guarantee that water purveyors would receive their full SWP entitlements.
(Id. at p. 719.) The final EIR included a response to the comment, but the Court of
Appeal concluded that the response was not sufficient. The court explained:

             “It is not enough for the EIR simply to contain information
      submitted by the public and experts. Problems raised by the public and
      responsible experts require a good faith reasoned analysis in response.
      [Citation.] The requirement of a detailed analysis in response ensures that
      stubborn problems or serious criticism are not ‘swept under the rug.’
      [Citation.]

             “Here the draft EIR gives no hint that SWP entitlements cannot be
      taken at face value. It is only in response to comments and submissions by
      project opponents … that the EIR obliquely acknowledges that the
      entitlements may not be all they seem. Instead of undertaking a serious and
      detailed analysis of SWP supplies, the EIR does little more than dismiss
      project opponents’ concerns about water supply. Water is too important to
      receive such cursory treatment.

              “The final EIR’s acknowledgement that there ‘could be a deficit of
      supply’ does not cure the defect. Without some reasonably accurate
      estimate of SWP’s ability to deliver water, it is impossible to judge how
      likely or how deep the deficit might be.” (SCOPE, supra, 106 Cal.App.4th
      at p. 723.)
The court concluded that the county’s approval of the EIR was not supported by
substantial evidence. (SCOPE, supra, 106 Cal.App.4th at p. 724.)



                                           20.
       The facts of this case are nothing like the cases cited by the Coalition. The city
undertook a noise analysis and the noise discussion in the DEIR was based on that
analysis. The FEIR did not ignore or brush off the Coalition’s concern; it addressed the
concern by explaining that the FHWA policy was not applicable.
       Further, the Coalition has not met its burden of demonstrating prejudice.
“Noncompliance with CEQA’s information disclosure requirements is not per se
reversible; prejudice must be shown.” (Association of Irritated Residents v. County of
Madera (2003) 107 Cal.App.4th 1383, 1391.) “Failure to comply with the information
disclosure requirements constitutes a prejudicial abuse of discretion when the omission of
relevant information has precluded informed decisionmaking and informed public
participation, regardless whether a different outcome would have resulted if the public
agency had complied with the disclosure requirements.” (Bakersfield Citizens for Local
Control v. City of Bakersfield (2004) 124 Cal.App.4th 1184, 1198.) An omission is
prejudicial “if the decision makers or the public is deprived of information necessary to
make a meaningful assessment of the environmental impacts.” (Ballona Wetlands Land
Trust v. City of Los Angeles (2011) 201 Cal.App.4th 455, 468.)
       In this case, the DEIR included a detailed discussion of the noise generated by the
expansion project and described the 14-foot wall that will be built to shield southern
neighbors from noise. The FEIR explained that the acoustics firm that prepared the noise
analysis treated operational noises as point sources, and its noise attenuation calculations
used “standard barrier theory and assumed spherical propagation losses with no excess
attenuation.” This provided the decision makers and the public with sufficient
information to assess the project’s operational noise impacts. We observe that the
proposed 14-foot wall will be an extension of an existing 14-foot masonry block wall.
       Even without the noise-attenuation calculations, readers of the EIR (most of whom
likely did not possess technical knowledge of acoustics) understood that the proposed 14-
foot wall will be similar to the existing wall. For example, a resident south of the current
14-foot wall told the city planning commission that she had heard construction noises

                                            21.
during a previous remodeling project, and later, a group of residents wrote to the city
council to object to the expansion project, noting that the existing wall did not work to
shield their homes from Walmart noise. Thus, the decision makers were well aware of
the issues of the potential noise impact of the expanded Walmart on nearby residents
generally and the efficacy of the proposed sound wall specifically. The planning
commission required a follow-up noise analysis to ensure the project was in compliance
with community noise standards. The city council added the condition that loading dock
deliveries could not occur between 10:00 p.m. and 6:00 a.m. Under these circumstances,
the decision makers were not precluded from making an informed decision on the
project, and the public was not precluded from informed public participation.
                                      DISPOSITION
       The judgment affirmed. Respondents are awarded costs on appeal.


                                                                _____________________
                                                                   Wiseman, Acting P.J.

WE CONCUR:


 _____________________
 Levy, J.


 _____________________
 Detjen, J.




                                            22.